UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7590



BENJAMIN HENDERSON JONES,

                                              Plaintiff - Appellant,

          versus

PEOPLE OF THE COMMONWEALTH OF VIRGINIA; JAMES
S. GILMORE, III; MARY SUE TERRY, Attorney
General; MR. STEPHENSON, Attorney General of
Virginia; KUSCZKO, District Attorney; LARGE,
District Attorney; KALLEN, Assistant District
Attorney; SHERIFF KELLY; SHERIFF ADKINS; BOB
ADAMS; GEORGE ALLEN, Governor; L. DOUGLAS
WILDER, Governor; GERALD BALILES, Governor;
CHARLES ROBB, Governor; A. LINWOOD HOLTON,
JR., Governor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-994-R)

Submitted:   January 11, 1996             Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Benjamin Henderson Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Jones v. People of the Commonwealth of Virginia, No. CA-95-
994-R (W.D. Va. Sept. 8, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2